Citation Nr: 1539848	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  06-14 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial disability evaluation in excess of 50 percent for bipolar disorder.

4.  Entitlement to an initial disability evaluation in excess of 20 percent for dyspepsia.

5.  Entitlement to an initial disability evaluation in excess of 50 percent for pes planus.


REPRESENTATION

Veteran represented by:	Virginia L. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1989 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in June 2011.  In a July 27, 2015, rating decision, the RO denied the Veteran's claim for TDIU.  In an August 1, 2015, letter, which was faxed to the Board on August 3, 2015, the Veteran, through her representative, asserted entitlement to TDIU once more.  The Veteran was notified of the denial of the TDIU claim by letter dated August 13, 2015.  Thus, no notice of disagreement has been filed with the July 2015 rating decision.  The Board does not have jurisdiction over an appeal of the July 2015 rating decision.

In August 2011, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its August 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  A chronic right knee disability was not shown in service, right knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current right knee disorder is etiologically related to her active service.

2.  A chronic low back disability was not shown in service, low back arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current low back disorder is etiologically related to her active service.

3.  The Veteran's bipolar disorder is shown to cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, at no time during the course of the Veteran's appeal has her bipolar disorder been shown to cause total occupational and social impairment.

4.  The Veteran's dyspepsia is shown to cause severe episodes of abdominal pain at least once a month; however, her dyspepsia is not shown to be manifested by severe episodes of less than pronounced and less than continuous symptoms with definite impairment of health.

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time during the appeal period, the Veteran's pes planus resulted in a disability level and symptomatology not contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38. U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2015).
	
2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for an initial disability rating of 70 percent, but no higher, for bipolar disorder is warranted.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).

4.  The criteria for an initial disability evaluation of 40 percent, but no higher, for dyspepsia is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7399-7306 (2015).

5.  The criteria for a rating higher than 50 percent for pes planus on an extraschedular basis have not been met.  38 C.F.R. §§ 3.321(b) (1), 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records and Social Security Administration (SSA) records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To the extent the Veteran has disagreed with any of the VA examinations, the Board notes that the most recent examinations included a review of all the evidence of record and fully addressed the Veteran's contentions, including her contention regarding continuity of symptomology.  As such, the Board finds that the examinations of record are adequate for rating purposes.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§  1130, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Right Knee Disorder

The Veteran previously filed service connection claims for a right knee disorder, which were denied in April 1998, August 1998, and July 2002.  The Veteran most recently filed to reopen her service connection claim in March 2004, which was denied by the RO in September 2004.  In September 2008, the Board granted reopening her service connection claim and remanded the claim for further development.  In August 2011, the Board again remanded the claim for further development.

In her March 2004 claim, the Veteran asserted that she has a right knee disorder due to her active service.  She reported injuring her knee in basic training and/or airborne training.

The Veteran's STRs show that she first reported knee pain in March 1990 and was diagnosed with iliotibial band syndrome.  She later reported knee pain in May 1990 and March 1995.  A March 1995 right knee x-ray showed very minimal degenerative changes that was within normal limits.

After the Veteran's separation from service, she reported right knee pain since leaving service in June 1996.  However, the next year in May 1997, she denied having history of arthritis.  On examination, her joints were within normal limits.  Four years later in April 2001, she reported that she injured her right knee in basic training in 1990.  Later, January 2004 and June 2004 right knee x-rays were normal.

In February 2009, the Veteran was afforded a VA examination.  The examiner had the opportunity to interview the Veteran and conduct a physical examination.  The Veteran reported injuring her knee during airborne training, not basic training.  A right knee x-ray was normal.  After the examination, the examiner had the opportunity to review the Veteran's claims file.  The examiner opined that the Veteran's right knee disorder was less likely as not related to her active service as the STRs contained no evidence of a chronic right knee injury.

In December 2012, the Veteran's claim file was reviewed, including the Veteran's own lay contentions, in order to offer an opinion on the etiology of her right knee disorder.  The examiner opined that the Veteran's right knee disorder was less likely as not related to her active service, including her treatment for iliotibial band syndrome.  The examiner noted that Veteran did not treat for right knee symptoms until September 2000, which is more than four years after her separation from service. 

The Veteran has not submitted any medical evidence supporting her contention that her right knee disorder is due to or the result of her service.  VA obtained two medical opinions in an effort to support the Veteran in establishing her claim.  Both VA examiners opined that the Veteran's right knee disorder was less likely than not incurred in or caused by the Veteran's active service.  The Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including her contentions that her right knee disorder was the result of either her basic training or airborne training.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that she had problems with her right knee during her military service.  She is clearly competent to report symptoms of knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, she lacks the medical training or qualification either to diagnose a knee disability or to relate it to any in-service injury.  Id. 

While the Veteran has asserted that she has experienced knee problems continuously since service, the Board notes that no knee problems were noted at separation, and a chronic knee disability has not been diagnosed.  The December 2012 VA examiner noted that the most recent MRI findings showed thinning of the meniscus, which is a nonspecific finding and not associated with any permanent or long term internal knee problem.  As such, the Board does not find that the evidence of record shows continuous knee symptomatology.
 
While the record contains evidence of treatment for right knee symptoms in service, the medical evidence does not document a chronic right knee disability, and as such, the Veteran is not entitled to presumptive service connection for her right knee disorder.  The record does not show that any of the Veteran's right knee symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of her right knee disorder.  She again is noted to be competent to report her own symptoms or matters within her personal knowledge.  However, the Board has found that the Veteran's report of in-service knee injury and subsequent knee disorder lack sufficient credibility to establish any in-service injury, and the Veteran's May 1997 denial of any history of arthritis serves to sever any continuity from service.  

Accordingly, the criteria for service connection have not been met for a right knee disorder.  That is, the evidence does not show that a chronic right knee disorder was diagnosed in service or within one year of service and the weight of the evidence is against a finding that a right knee disorder has existed continuously since service.  Therefore, the claim is denied. 


Low Back Disorder

The Veteran previously filed service connection claims for a low back disorder, which were denied in April 1998, August 1998, and July 2002.  The Veteran most recently filed to reopen her service connection claim in March 2004, which was denied by the RO in September 2004.  In September 2008, the Board granted reopening her service connection claim and remanded the claim for further development.  In August 2011, the Board again remanded the claim for further development.

In her March 2004 claim, the Veteran asserted that she has a low back disorder due to her active service.

The Veteran's STRs show she was seen in January 1996 for mechanical low back pain.  After her separation from service in June 1996, she reported that she has had back pain since leaving service.  However, in May 1997, she denied having any history of arthritis.

The first evidence of any treatment for back symptoms is not until June 2005.  A lumbar spine x-ray showed minimal lumbar spine dextroscoliosis, but was otherwise within normal limits.  In June 2006, the Veteran was involved in a motor vehicle accident.  A lumbar spine MRI showed minimal degenerative changes.  A February 2002 lumbar spine x-ray was normal.  A September 2009 lumbar spine MRI continued to show minimal degenerative changes and was unchanged from the June 2006 MRI.  A March 2011 lumbar spine CT showed disc bulges and mild sclerosis of the sacroiliac joints.  An April 2014 thoracic spine x-ray showed minimal degenerative changes.

In February 2009, the Veteran was afforded a VA examination.  The examiner had the opportunity to interview the Veteran and conduct a physical examination.  The Veteran reported her back pain began in service after heaving lifting in 1991.  A lumbar spine x-ray was essentially normal.  After the examination, the examiner had the opportunity to review the Veteran's claims file.  The examiner opined that the Veteran's low back disorder was less likely as not related to her active service as the STRs contained no evidence of a chronic low back injury and lumbar spine x-rays were normal.

In December 2012, the Veteran's claim file was reviewed, including the Veteran's own lay contentions, in order to offer an opinion on the etiology of her low back disorder.  The examiner opined that the Veteran's low back disorder was less likely as not related to her active service, including her treatment for iliotibial band syndrome.  The examiner noted that Veteran's recent MRI and CT showing minimal degenerative changes and mild disc bulges were not unusual for someone of the Veteran's age. 

The Veteran has not submitted any medical evidence supporting her contention that her low back disorder is due to or the result of her military service.  VA obtained two medical opinions in an effort to support the Veteran in establishing her claim.  Both VA examiners opined that the Veteran's low back disorder was less likely than not incurred in or caused by her active service.  The Board finds great probative value in the VA examiners' opinions.  The later opinion specifically considered the Veteran's back treatment in service, and explained why it was less likely than not that her current back disability was the result of her military service.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including her contentions that her low back disorder was the result heavy lifting in 1991, which is not consistent with her STRs showing no treatment for any back complaints until January 1996.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that she had problems with her low back during her military service.  She is clearly competent to report symptoms of low back pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe low back pain, she lacks the medical training or qualification to diagnose a lumbar spine disability.  Id.  Her opinion therefore cannot provide the requisite nexus and does not refute the medical opinions of record.

The record contains evidence of treatment for low back pain after a motor vehicle accident.  The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to her active service.  In addition, the Veteran denied having any arthritis in May 1997.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for her low back disorder.  While objective evidence demonstrates mild lumbar spine degenerative disc disease, this was diagnosed ten years after her military service and after being involved in a motor vehicle accident.  In addition, the record does not contain evidence that any lumbar spine injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of her low back disorder.  She again is noted to be competent to report her own symptoms or matters within her personal knowledge.  However, the Veteran's specific denial of any history of arthritis in May 1997, combined with the absence of any back symptoms until her motor vehicle accident ten years after separation serves to sever any continuity from service.

Accordingly, the criteria for service connection have not been met for a chronic low back disability.  That is, the evidence does not show that a low back disability was diagnosed in service or within one year of service and the weight of the evidence is against a finding that a low back disability has existed continuously since service.  Therefore, the claim is denied.  

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate DCs identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bipolar Disorder

In March 2004, the Veteran filed a service connection claim for bipolar disorder, which was granted in a May 2011 rating decision and assigned a 50 percent disability rating under Diagnostic Code 9432 effective March 15, 2004.  The Veteran contends that her bipolar disorder is more severe than initially rated and appealed the initial disability evaluation assigned.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2014).

The record shows that the Veteran treated consistent and was prescribed medications for her bipolar disorder.  In February 2008, the SSA found the Veteran disabled due to her bipolar disorder and other service connected disabilities.  In February 2015, the Veteran was hospitalized for nine days due to a bipolar exacerbation.

In February 2009, the Veteran was afforded a VA examination for her bipolar disorder.  She reported depressed mood, chronic sleeping problems, difficulty with energy level and motivation, and frequent worry.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a mental status examination, the examiner diagnosed the Veteran with bipolar and assessed a GAF of 45, indicating serious symptoms.

In July 2015, the Veteran was afforded another VA examination.  She reported depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affect the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty adapting to stressful circumstances, including work or a work like setting, obsessional rituals which interfere with routine activities, and impaired impulse control, such as unprovoked irritability with periods of violence.  She also reported nightmares, depression, and manic episodes.  On mental status examination, she had a euthymic mood with a generally appropriate affect, she was insightful, but her judgment was at least transiently impaired.  Her impulse control was questionable but probably improved with medications.  She had no evidence of hallucinations, delusions, or cognitive disorder.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Thus, considering the Veteran's treatment record, reported symptoms, and VA examiner's opinion, her bipolar disorder supports a 70 percent rating for the appellate period.

However, the evidence reveals the Veteran's symptoms do not rise to the criteria for a 100 percent rating.  She maintains relationships with her children and friends, and therefore, she is not totally socially and occupationally impaired.  Additionally, neither of the two VA examiners found the Veteran to have total occupational and social impairment.  Furthermore, the Veteran has not shown any departure from reality, such as persistent delusions or hallucinations, or other symptoms that would be suggestive of a total rating.  Ultimately, her psychiatric symptomatology is most appropriately captured by the 70 percent schedular rating that is being assigned. 

The Board has considered whether a higher rating may be warranted under an alternative code, and finds that because the Veteran has been diagnosed with bipolar disorder, Diagnostic Code 9432 remains the most appropriate code under which to rate the service-connected disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

The Board finds that the rating criteria are not inadequate, and it does not appear that the Veteran has exceptional or unusual psychiatric symptomatology.  The Veteran does not have any symptoms from her service connected bipolar disorder that are unusual or are different from those contemplated by the schedular rating criteria.  Moreover, as noted, Vazquez-Claudio directs the Board to consider all of the symptomatology associated with the Veteran's bipolar disorder and to determine how these symptoms impacted her occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the symptomatology relating to bipolar disorder within the confines of the schedular rating criteria.  Therefore, the available schedular evaluations are adequate.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that she is unemployable solely on account of her service connected bipolar disorder.  Thus, the Board finds that Rice is inapplicable.

Dyspepsia

In March 2004, the Veteran filed a service connection claim for dyspepsia, which was granted in a May 2011 rating decision and assigned a 20 percent disability rating under Diagnostic Code 7399-7306 effective March 15, 2004.  The Veteran contends that her dyspepsia is more severe than initially rated and appealed the initial disability evaluation assigned.

The Veteran's dyspepsia was rated by analogy under Diagnostic Code 7399-7306.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires the use of an additional Diagnostic Code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7399 refers to an unlisted disability of the digestive system.  Diagnostic Code 7306 pertains to marginal ulcers.  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625   (1992); 38 C.F.R. §§ 4.20, 4.21.  The Board can identify no more appropriate Diagnostic Codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7306.

Under Diagnostic Code 7306, a marginal ulcer is rated 20 percent disabling for moderate symptoms with episodes of recurrence several times a year.  A 40 percent rating is warranted for moderately severe symptoms with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, and mild and transient episodes of vomiting or melena.  A 60 percent rating is warranted for severe symptoms that are less than pronounced and less than continuous with definite impairment of health.

The words "moderate," "moderately severe," "severe," and "pronounced" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's medical records show that she reported worsening abdominal pain in March 2006.  However, she was able to improve her symptoms temporarily with over-the-counter medications.  A May 2007 x-ray of the Veteran's upper gastrointestinal tract was normal.  In February 2015, her weight was stable and she denied having any nausea, vomiting, diarrhea, or constipation.

In February 2009, the Veteran was afforded a VA examination.  She reported intermittent episodes of epigastric pain occurring approximately one to two times per week.  On examination, she had mild epigastric tenderness.

In July 2015, the Veteran was afforded another VA examination.  The Veteran reported recurring episodes of symptoms that were not severe, abdominal pain that occurred at least month, mild nausea that occurred four or more times per year.  However, the Veteran never had any incapacitating episodes due to her dyspepsia.  The examiner indicated that the Veteran's dyspepsia did not impair her ability to work.

Thus, considering the Veteran's treatment record, reported symptoms, and VA examiner's opinion, her dyspepsia supports a 40 percent rating for the appellate period as the Veteran experienced abdominal pain at least once per month.

However, the evidence also reveals the Veteran's symptoms do not rise to the criteria for a 60 percent rating as the medical record does not document dyspepsia symptoms that definitely impair her health.  Therefore, her dyspepsia symptomology is most appropriately captured by the 40 percent schedular rating that is being assigned.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology associated with the Veteran's dyspepsia is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran clearly experiences symptoms from her dyspepsia.  However, the schedular rating criteria specifically direct VA to consider gastrointestinal symptoms.  The Board has necessarily considered all of the limitations that are a result of the Veteran's dyspepsia.  Moreover, there is simply no allegation that the Veteran's dyspepsia is unique or unusual in any way.  Additionally, even if the schedular rating criteria were not found to reasonably describe her dyspepsia symptoms, the fact remains that her dyspepsia has not shown the hallmark characteristics of a disability that would warrant extraschedular consideration.  For example, her dyspepsia has not led to a hospitalization and the VA examiner indicated that her dyspepsia did not significantly impact the Veteran's employment.  As such, referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that she is unemployable solely on account of her service connected dyspepsia.  Thus, the Board finds that Rice is inapplicable.

Pes Planus

In March 2004, the Veteran filed a service connection claim for pes planus, which was granted in an April 2012 rating decision and assigned a 50 percent disability rating under Diagnostic Code 5276 effective March 15, 2004.  The Veteran contends that her pes planus is more severe than initially rated and appealed the initial disability evaluation assigned.

The Veteran is currently receiving the maximum schedular disability rating available for her pes planus, thus, a higher rating is only available on an extraschedular basis.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111   (2008).

The Veteran's pes planus is rated at 50 percent disabling under Diagnostic Code 5276.  A 50 percent rating is warranted for pronounced bilateral flatfoot disability, demonstrating marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In September 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted an examination.  The Veteran had accentuated pain on manipulation of both feet, extreme tenderness of the plantar surfaces of both feet, marked pronation of both feet not improved by orthopedic shoes or appliances, and marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner opined that the Veteran's pes planus did not impact her ability to work.

In July 2015, the Veteran was afforded another VA examination.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported pain in both feet after standing a long time or walking long distances.  She had accentuated pain on manipulation of both feet, extreme tenderness of the plantar surfaces of both feet, marked pronation of both feet not improved by orthopedic shoes or appliances, and marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner did not indicate that the Veteran had Morton's disease, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones, foot injuries and other conditions, or surgical procedures.  The Veteran did use a cane occasionally for assistance with ambulation.  The examiner opined that the Veteran's pes planus did not impact her ability to work

Thus, the objective medical evidence clearly shows that the Veteran meets the enumerated criteria for a 50 percent rating for pes planus.

The Board has considered other possible Diagnostic Codes for evaluating the Veteran's pes planus.  Here, the Board notes that the Veteran has pes planus and is specifically rated under Diagnostic Code 5276 for pes planus.  As such, a Diagnostic Code is provided that is directly on point for the disability on appeal and contemplates the symptoms caused by such a disability.  The only other potentially applicable Diagnostic Code is 5284 which is specifically designated for "Foot injuries, other".  This suggests that Diagnostic Code 5284 is for application when a foot disability is not contemplated by the available Diagnostic Codes, or perhaps if another condition were service connected along with the pes planus but not separately rated.  However, that is not the case here, as the Veteran is rated specifically for pes planus without any associated disability.  Moreover, even if Diagnostic Code 5284 was found to be applicable, the highest rating available is 30 percent for each foot, which would be combined into a 50 percent rating.

The Board also finds Diagnostic Codes 5277 to 5284 inapplicable based on the findings of the July 2015 VA examiner. 

Thus, a higher initial schedular disability rating is not possible.

Turning to the extraschedular considerations, the evidence suggests that the symptomatology of the Veteran's pes planus is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's pes planus was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was appropriately assigned a 50 percent rating under Diagnostic Code 5276.  While it could be argued that symptoms such as pain were not considered by Diagnostic Code 5276, the Board also gave consideration to Diagnostic Code 5284 which directs the Board to consider all of the Veteran's service connected foot disability symptomatology and determine a level of severity (i.e. moderate, moderately-severe, etc).  As such, the schedular rating that is assigned has considered all of the service connected foot disability symptomatology.  Moreover, the Veteran is already in receipt of the maximum disability rating for pes planus.  Moreover, there is simply no allegation that the Veteran's bilateral pes planus is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that she is unemployable solely on account of her service connected bilateral pes planus.  Thus, the Board finds that Rice is inapplicable.

Therefore, entitlement to an increased initial rating on an extraschedular basis is denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.

An initial disability evaluation for bipolar disorder of 70 percent is granted, subject to the regulations governing monetary benefits.

An initial disability evaluation for dyspepsia of 40 percent is granted, subject to the regulations governing monetary benefits.

An initial disability evaluation for pes planus in excess of 50 percent on an extraschedular basis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


